DETAILED ACTION 
Response to Arguments
The amendment filed 10/21/2021 have been entered and made of record.

The application has pending claims 1-20.

In response to the amendments filed on 10/21/2021:
The objections to the drawings, specification, and claims have been entered and therefore the Examiner withdraws the objections to the drawings, specification, and claims. 

The Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claims 1, 8, and 15. Further, the Applicant alleges, “Rejections under 35 U.S.C. 103 …” in page 11, and states respectively that the cited prior art references fail to teach or suggest the amended claim limitations. However the Examiner disagrees because the prior art references do indeed disclose the broadest reasonable claim language interpretation of such an amendment. More specifically the combination of Tang in view of Wang and Zhu teaches wherein the determination of the estimated location of the face includes semi-supervised learning such that a reward function is used to bias the estimated location based on recognition of a different user (Zhu, a temporal consistency-check reward function is designed to measure the misalignment error of face tracking forward, the estimated position of a face and the subsequent tracking will be biased by the reward function which depends on whether a correct 

Claim Objections
Claims 7, 14, and 20 are objected to because of the following informalities:  
Claim 7 at line 3:  Due to the amendments, “the reward function to bias the estimated location based on” should be -- the reward function to bias the estimated location further based on --.
Similar discussions are addressed with regards to claim 14 at line 3 and claim 20 at line 3 respectively.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
The paragraph numberings starting from 0018 in the amended specification don’t correspond to the same paragraph numberings in the original specification. Any modification in the specification should be appropriately marked up.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S Patent No. 10,525,850), hereinafter Tang, in view of Wang et al. (U.S Patent Application Pub. No. 2018/0260614), hereinafter Wang, further in view of Zhu et al. (Congcong Zhu, Zhenhua Yu, Suping Wu, Hao Liu, “Dual-Cycle Deep Reinforcement Learning for Stabilization Face Tracking,” 2019 IEEE International Conference on Multimedia & Expo Workshops (ICMEW), 2019, pp. 543-548, doi: 10.1109/ICMEW.2019.00099), hereinafter Zhu.
Regarding claim 1, Tang teaches a vehicle (Fig. 1C) configured to detect a face of a user, the vehicle comprises: one or more cameras (Fig. 1C , 130 - sensors) capturing one or more images (Col. 8, lines 16-27; Col. 9, lines 5-12); and a controller coupled with the one or more cameras (PE-processing element, Figures 1B-1D; the processing element including one or more processors, Col. 8, lines 4-5; processors coupled with a set of sensors, Col. 1, lines 45-50), the controller is operable to receive data from one or more devices (130 – sensors, key fob) indicating a location of a user (Col. 8, lines 49-67; Col. 9, lines 25-32; Col. 10, lines 22-26; Col. 24, lines 30-42). Tang teaches all of the elements of the current invention as stated above 
Wang teaches a tracking method capable of determining, based on the data received from one or more devices (paragraph 0010, lines 2-4), an estimated location of the face of the user (Fig. 1, paragraph 0008, lines 2-5); searching, in the images captured by the one or more cameras (paragraph 0064, lines 1-4), a location of the face of the user based on the estimated location (paragraph 0008, lines 5-7); and detecting the location of the face of the user (paragraph 0008, lines 9-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s vehicle system using Wang’s teachings by including face tracking to Tang’s face recognition in order to improve the verification for registered users (Wang, paragraph 0055, lines 3-16).
However, the combination of Tang in view of Wang fails to disclose wherein the determination of the estimated location of the face includes semi-supervised learning such that the controller uses a reward function to bias the estimated location based on recognition of a different user.
Zhu teaches wherein the determination of the estimated location of the face includes semi-supervised learning such that a reward function is used to bias the estimated location 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tang’s vehicle system, as modified by Wang, using Zhu’s teachings by including reward function to Tang’s [as modified by Wang] face recognition in order to improve the verification for registered users (Zhu, Page 3, Section 2.1, sub-section Consistency-Check Reward).

Regarding claim 2, the combination of Tang in view of Wang and Zhu teaches the vehicle as claimed in claim 1, wherein the controller is further operable to: determine an
identity of the user based on the face of the user (Tang, Col. 7, lines 52-65; Col. 27, lines 21-40); determine actions that the user is authorized to conduct, the actions including one or more of: entering the vehicle; operating the vehicle; unlocking or locking the door of the vehicle; starting the vehicle; or driving the vehicle; and provide the authorization for the user to conduct the actions in the vehicle (Tang, action – vehicle configuration, Col. 11, lines 4-11; Col. 7, lines 55-63).


	Regarding claim 4, the combination of Tang in view of Wang and Zhu teaches the vehicle as claimed in claim 1, wherein the one or more devices include a key fob (Tang, Figure 1B & 1C, key fob); a connector to the key fob; a portable communication device; or a sensor on the vehicle (Tang, Figure 1C, 130, sensors; Tang, Col. 8, lines 62-67; Tang, Col. 14, lines 55-65).

Regarding claim 5, the combination of Tang in view of Wang and Zhu teaches the vehicle as claimed in claim 1, wherein the determination of the estimated location of the face of the user (Wang, Page 1, paragraph 0008, lines 2-5) is further based on historical information, the historical information including one or more of: frequency of use by users; environment of the vehicle (Tang, Col. 4, lines 12-18); neighboring users; height of users; previous interactions; or time. Tang teaches historical image data collected from sensors which capture the environment inside and outside the vehicle. Wang teaches the determination of the estimated location of the face based on the image data. The combination of Tang in view of Wang and Zhu teaches the determination of the estimated location of the face is based on historical information including environment of a vehicle. 



Regarding claim 8, the discussions are addressed with regard to claim 1 respectively. Further, Tang teaches a system comprising one or more devices (Fig. 1C, 130 – sensors) operable to provide data indicating a location of a user (Col. 8, lines 49-67; Col. 9, lines 25-32; Col. 10, lines 22-26; Col. 24, lines 30-42).

Regarding claims 9-12 and 14, the rationale provided in the rejection of claims 2-5 and 7 is incorporated herein. Further, Tang discloses the system comprising one or more devices and a vehicle including one or more cameras and a controller operable to receive data from the one or more devices (Tang, vehicle system including a set of sensors and a processing element, Figures 1B-1D, Col. 1, lines 45-50, Col. 3, lines 62-67; Tang, camera – image sensor, Col. 8, lines 16-27, Col. 9, lines 5-12; Tang, processing element receiving data collected from a set of sensors, Fig. 1B-1D, Col.8, lines 49-67, Col. 9, lines 25-32, process 600, Fig. 6, Col. 24, lines 30-42). 

.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Wang and Zhu, further in view of Kim et al. (Young-Ouk Kim, Sangjin Kim, Changhan Park, Ha-Gyeong Sung, and Joonki Paik, “Dynamic Region-of-interest Acquisition and Face Tracking for Intelligent Surveillance System”, SPIE proceedings of SPIE, Proceedings Volume 5229, Computational Imaging II, 2004), hereinafter Kim. 
Regarding claim 6, the combination of Tang in view of Wang and Zhu teaches the vehicle as claimed in claim 1, except wherein the controller is further operable to: create a dynamic region of interest around the face of the user; and track the face of the user by searching and adjusting the dynamic region of interest.
Kim teaches an algorithm to create a dynamic region of interest around the face of the user (Figure 4, Page 5 , Section 3.1, lines 2-4), and track the face of the user by searching and adjusting the dynamic region of interest (Page 7, Section 3.3, lines 1-7 ). Kim teaches a face model to construct an outline for a face region and track face dynamically by updating the face 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s vehicle system, as modified by Wang and Zhu, with Kim’s teachings by including dynamic region of interest to Tang’s [as modified by Wang and Zhu] face recognition in order to locate the face more accurately and improve the recognition of faces/users (Kim, Conclusion).

Regarding claim 13, the rationale provided in the rejection of claim 6 is incorporated herein. Further, Tang discloses the system comprising one or more devices and a vehicle including one or more cameras and a controller operable to receive data from the one or more devices (Tang, vehicle system including a set of sensors and a processing element, Figures 1B-1D, Col. 1, lines 45-50, Col. 3, lines 62-67; Tang, camera – image sensor, Col. 8, lines 16-27, Col. 9, lines 5-12; Tang, processing element receiving data collected from a set of sensors, Fig. 1B-1D, Col.8, lines 49-67, Col. 9, lines 25-32, process 600, Fig. 6, Col. 24, lines 30-42). 

Regarding claim 19, the rationale provided in the rejection of claim 6 is incorporated herein. Further, Tang teaches a method comprising: receiving, by a controller (Tang, processing element, Figures 1B-1D), data from one or more devices including a location of a user (Tang, Col. 8, lines 49-67; Tang, Col. 9, lines 25-32; Tang, Col. 10, lines 22-26; Tang, Col. 24, lines 30-42), the one or more devices including one or more of: a key fob; a connector to the key fob; a portable communication device; or a sensor on a vehicle (Tang, Figure 1C, 130, sensors; Tang, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661